      Case 2:18-cr-00104-KJM Document 173 Filed 05/06/20 Page 1 of 1



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorneys for Defendant
     CHRISTIAN CARLOS OROZCO
6
7
                                IN THE UNITED STATES DISTRICT COURT
8
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10    UNITED STATES OF AMERICA,                )   Case No. 2:18-cr-104-KJM
                                               )
11                    Plaintiff,               )
                                               )   ORDER TO FILE DEFENDANT’S EXHIBIT A
12              vs.                            )   TO MOTION FOR MENTAL COMPETENCY
                                               )   HEARING UNDER SEAL
13    CHRISTIAN CARLOS OROZCO,                 )
                                               )
14                    Defendant.               )
                                               )
15                                             )
16
17           IS HEREBY ORDERED that the Request to Seal Exhibit A to Mr. Christian Carlos’
18   Orozco’s Motion for Mental Competency Hearing be granted so that the private information is
19   not available on the public docket. The records are to be provided to the Court and opposing
20   counsel.
21           Defendant’s Request to Seal and Defendant’s Exhibit A to Motion for Mental
22   Competency Hearing are hereby SEALED. These documents shall remain under seal until
23   further Order of the Court.
24   Dated: May 6, 2020.
25
26
27
28
     Order to Seal Documents                        -1-
